06/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0178



                                  No. DA 21-0178


CITY OF KALISPELL,

             Plaintiff and Appellee,

      v.

GORDON THOMAS LEWIS ZUNDEL,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 4, 2022, within which to prepare, serve, and file the State’s

response brief.




CL                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              June 3 2022